Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.147   Page 1 of 64




                                                             EXHIBIT A
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.148      Page 2 of 64



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN


  MARK KOKOSZKI, individually and on behalf
  of all others similarly situated,

                                    Plaintiff,           Civil Action No. 19-cv-10302-BAF-RSW

          v.

  PLAYBOY ENTERPRISES, INC.,

                                    Defendant.


                        CLASS ACTION SETTLEMENT AGREEMENT

         This Agreement (“Agreement” or “Settlement Agreement”) is entered into by and among

 (i) Plaintiff Mark Kokoszki (“Plaintiff”); (ii) the Settlement Class (as defined herein); and (iii)

 Defendant Playboy Enterprises, Inc. (“Defendant” or “Playboy”). The Settlement Class and

 Plaintiff are collectively referred to as the “Plaintiffs” unless otherwise noted. The Plaintiff and

 the Defendant are collectively referred to herein as the “Parties.” This Agreement is intended by

 the Parties to fully, finally and forever resolve, discharge, and settle the Released Claims (as

 defined herein), upon and subject to the terms and conditions of this Agreement, and subject to

 the final approval of the Court.

                                            RECITALS

         A.     This putative class action was filed on January 30, 2019, in the United States

 District Court for the Eastern District of Michigan. The material allegations of the complaint

 center on Defendant’s alleged disclosure of its customers’ personal information and magazine

 choices to third parties, which Plaintiff claims is without permission and in violation of

 Michigan’s Preservation of Personal Privacy Act, M.C.L. §§ 445.1711-15 (“PPPA”) and

 allegedly resulting in the unjust enrichment of Defendant. (Dkt. 1.)


 33404295.1
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.149     Page 3 of 64



         B.     In response to the complaint, on April 1, 2019, Defendant filed an Answer

 denying the allegations generally and raising 14 affirmative defenses. (Dkt. 7).

         C.     On April 18, 2019, the Parties conducted a discovery planning conference

 pursuant to Fed. R. Civ. P. 26(f).

         D.     Also on April 18, 2019, Plaintiff served his First Requests for Production of

 Documents, and First Set of Interrogatories.

         E.     On April 24, 2019, the Parties filed a Joint Case Management Statement. (Dkt.

 10).

         F.     On May 10, 2019, the Parties exchanged initial disclosures pursuant to Fed. R.

 Civ. P. 26(a)(1).

         G.     On June 3, 2019, Defendant served its Responses and Objections to Plaintiff’s

 First Requests for Production and to Plaintiff’s First Set of Interrogatories.

         H.     From the outset of the case, the Parties engaged in direct communication, and as

 part of their obligation under Fed. R. Civ. P. 26, discussed the prospect of resolution. Those

 discussions led to an agreement between the Parties to engage in mediation, which the Parties

 agreed would take place before The Honorable Gerald E. Rosen (Ret.), who is a neutral at JAMS

 Detroit.

         I.     As part of the mediation, the Parties exchanged informal discovery, including on

 issues such as the size and scope of the putative class. Given that the information exchanged

 would have been, in large part, the same information produced in formal discovery related to

 issues of class certification and summary judgment, the Parties had sufficient information to

 assess the strengths and weaknesses of the claims and defenses.

         J.     The mediation took place on July 10, 2019 at JAMS’s offices in Detroit and lasted

 the entire day. While the Parties engaged in good faith negotiations, which at all times were in


 33404295.1                                        2
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.150       Page 4 of 64



 arms’ length, they failed to reach an agreement. However, the Parties made substantial progress

 and agreed that further negotiations over the next 60 days would be beneficial.

         K.     Due to the substantial progress, on July 15, 2019, the Parties filed a stipulation to

 extend the discovery deadlines (Dkt. 13), which the Court granted on August 6, 2019 (Dkt. 15).

         L.     Thereafter, the Parties continued to negotiate through, and agreed to participate in

 a second mediation with, Judge Rosen.

         M.     The second mediation took place on October 24, 2019 at JAMS’s offices in New

 York City and lasted the entire day. While the Parties engaged in good faith negotiations, which

 at all times were at arm’s length, they failed to reach an agreement that day. However, at the

 conclusion of the mediation session, Judge Rosen issued a mediator’s proposal to settle the case.

         N.     On December 11, 2019, after engaging in continued negotiations through Judge

 Rosen, the Parties accepted Judge Rosen’s mediator’s proposal and executed a term sheet.

         O.     At all times, Defendant has denied and continues to deny any wrongdoing

 whatsoever and has denied and continues to deny that it committed, or threatened or attempted to

 commit, any wrongful act or violation of law or duty alleged in the Action and to oppose

 certification of a litigation class. Nonetheless, taking into account the uncertainty and risks

 inherent in any litigation, Defendant has concluded it is desirable and beneficial that the Action

 be fully and finally settled and terminated in the manner and upon the terms and conditions set

 forth in this Agreement. This Agreement is a compromise, and the Agreement, any related

 documents, and any negotiations resulting in it shall not be construed as or deemed to be

 evidence of or an admission or concession of liability or wrongdoing on the part of Defendant, or

 any of the Released Parties (defined below), with respect to any claim of any fault or liability or

 wrongdoing or damage whatsoever or with respect to the certifiability of a litigation class.




 33404295.1                                        3
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                     PageID.151      Page 5 of 64



          P.     Plaintiff believes that the claims asserted in the Action against Defendant have

 merit and that they would have prevailed at summary judgment and/or trial. Nonetheless,

 Plaintiff and Class Counsel recognize that Defendant has raised factual and legal defenses that

 present a risk that Plaintiff may not prevail. Plaintiff and Class Counsel also recognize the

 expense and delay associated with continued prosecution of the Action against Defendant

 through class certification, summary judgment, trial, and any subsequent appeals. Plaintiff and

 Class Counsel also have taken into account the uncertain outcome and risks of litigation,

 especially in complex class actions, as well as the difficulties inherent in such litigation.

 Therefore, Plaintiff believes it is desirable that the Released Claims be fully and finally

 compromised, settled, and resolved with prejudice. Based on its evaluation, Class Counsel has

 concluded that the terms and conditions of this Agreement are fair, reasonable, and adequate to

 the Settlement Class, and that it is in the best interests of the Settlement Class to settle the claims

 raised in the Action pursuant to the terms and provisions of this Agreement.

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among

 Plaintiff, the Settlement Class, and each of them, and Defendant, by and through its undersigned

 counsel that, subject to final approval of the Court after a hearing or hearings as provided for in

 this Settlement Agreement, in consideration of the benefits flowing to the Parties from the

 Agreement set forth herein, that the Action and the Released Claims shall be finally and fully

 compromised, settled, and released, and the Action shall be dismissed with prejudice, upon and

 subject to the terms and conditions of this Agreement.

                                        AGREEMENT

 1.       DEFINITIONS.

          As used in this Settlement Agreement, the following terms have the meanings specified

 below:


 33404295.1                                         4
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                 PageID.152      Page 6 of 64



         1.1    “Action” means Kokoszki v. Playboy Enterprises, Inc., Case No. 2:19-cv-10302-

 BAF-RSW, pending in the United States District Court for the Eastern District of Michigan.

         1.2    “Alternate Judgment” means a form of final judgment that may be entered by

 the Court herein but in a form other than the form of Judgment provided for in this Agreement

 and where none of the Parties elects to terminate this Settlement by reason of such variance.

         1.3     “Class Counsel” means Bursor & Fisher, P.A. and Hedin Hall LLP.

         1.4    “Class Representative” means the named Plaintiff in this Action, Mark

 Kokoszki.

         1.5    “Playboy Publication” means a magazine published by Defendant or one of its

 subsidiaries in the United States, including but not limited Playboy magazine.

         1.6    “Cash Award” means the cash compensation, payable by the Settlement

 Administrator from funds provided by Defendant on a pro rata basis, that each Settlement Class

 Member who has not opted-out of the Settlement shall be entitled to receive, which amount shall

 be specified in the Notice.

         1.7    “Claim Deadline” means 11:59 pm., Eastern Standard Time, on the date by

 which Unidentified Class Members must submit Claim Forms (either electronically on the

 Settlement Website or by mailing in a paper Claim Form) to be eligible for the benefits described

 herein, which date and time will be specified in the Notice.

         1.8    “Claim Form” means the claim form attached hereto as Exhibit D, or its

 substantially similar form, as approved by the Court, that any Unidentified Class Members must

 complete and submit on or before the Claim Deadline to be eligible for the benefits described

 herein, which document shall be submitted to the Court when preliminary approval of the

 Settlement is sought.




 33404295.1                                      5
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.153       Page 7 of 64



         1.9    “Court” means the United States District Court for the Eastern District of

 Michigan, The Honorable Bernard A. Friedman presiding, or any judge who shall succeed him

 as the Judge in this Action.

         1.10   “Days” means calendar days, except that when computing any period of time

 prescribed or allowed by this Settlement Agreement, the day of the act, event or default from

 which the designated period of time begins to run shall not be included. When computing any

 period of time prescribed or allowed by this Settlement Agreement, the last day of the period so

 computed shall be included, unless it is a Saturday, Sunday or federal or State of Michigan legal

 holiday, in which event the period runs until the end of the next day which is not a Saturday,

 Sunday or federal or State of Michigan legal holiday.

         1.11   “Defendant” means Playboy Enterprises, Inc.

         1.12   “Defendant’s Counsel” means J. Michael Huget, Jeffrey K. Lamb, and Robert

 M. Riley of Honigman LLP.

         1.13   “Effective Date” means the date ten (10) days after which all of the events and

 conditions specified in Paragraph 9.1 have been met and have occurred.

         1.14   “Escrow Account” means the separate, interest-bearing escrow account to be

 established by the Settlement Administrator under terms acceptable to all Parties at a depository

 institution insured by the Federal Deposit Insurance Corporation. The Settlement Fund shall be

 deposited by Defendant into the Escrow Account in accordance with the terms of this Agreement

 and the money in the Escrow Account shall be invested in the following types of accounts and/or

 instruments and no other: (i) demand deposit accounts and/or (ii) time deposit accounts and

 certificates of deposit, in either case with maturities of forty-five (45) days or less. The costs of

 establishing and maintaining the Escrow Account shall be paid from the Settlement Fund.




 33404295.1                                        6
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.154       Page 8 of 64



         1.15   “Fee Award” means the amount of attorneys’ fees, costs, and expenses awarded

 by the Court to Class Counsel, which will be paid out of the Settlement Fund.

         1.16   “Final” means one business day following the latest of the following events: (i)

 the date upon which the time expires for filing or noticing any appeal of the Court’s Final

 Judgment approving the Settlement Agreement; (ii) if there is an appeal or appeals, other than an

 appeal or appeals solely with respect to the Fee Award, the date of completion, in a manner that

 finally affirms and leaves in place the Final Judgment without any material modification, of all

 proceedings arising out of the appeal or appeals (including, but not limited to, the expiration of

 all deadlines for motions for reconsideration or petitions for review and/or certiorari, all

 proceedings ordered on remand, and all proceedings arising out of any subsequent appeal or

 appeals following decisions on remand); or (iii) the date of final dismissal of any appeal or the

 final dismissal of any proceeding on certiorari.

         1.17   “Final Approval Hearing” means the hearing before the Court where the Parties

 will request the Final Judgment to be entered by the Court approving the Settlement Agreement,

 the Fee Award, and the incentive award to the Class Representative.

         1.18   “Final Judgment” means the Final Judgment and Order to be entered by the

 Court approving the Agreement after the Final Approval Hearing.

         1.19   “Michigan Subscriber Information” means the combination of each of a

 Person’s name, address in the State of Michigan and the title(s) and/or interest information

 derived solely from the title of a Playboy Publication to which such Person currently subscribes

 and/or previously has subscribed.

         1.20   “Notice” means the notice of this proposed Class Action Settlement Agreement

 and Final Approval Hearing, which is to be sent to the Settlement Class substantially in the




 33404295.1                                         7
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.155      Page 9 of 64



 manner set forth in this Agreement, is consistent with the requirements of Due Process, Rule 23,

 and is substantially in the form of Exhibits B, C, and D hereto.

         1.21   “Notice Date” means the date by which the Notice set forth in Paragraph 4.1 is

 complete, which shall be no later than twenty-eight (28) days after Preliminary Approval.

         1.22   “Objection/Exclusion Deadline” means the date by which a written objection to

 this Settlement Agreement or a request for exclusion submitted by a Person within the Settlement

 Class must be made, which shall be designated as a date no later than forty-five (45) days after

 the Notice Date and no sooner than fourteen (14) days after papers supporting the Fee Award are

 filed with the Court and posted to the settlement website listed in Paragraph 4.1(d), or such other

 date as ordered by the Court.

         1.23   “Person” shall mean, without limitation, any individual, corporation, partnership,

 limited partnership, limited liability company, association, joint stock company, estate, legal

 representative, trust, unincorporated association, government or any political subdivision or

 agency thereof, and any business or legal entity and their spouses, heirs, predecessors,

 successors, representatives, or assigns. “Person” is not intended to include any governmental

 agencies or governmental actors, including, without limitation, any state Attorney General office.

         1.24   “Plaintiffs” means Mark Kokoszki and the Settlement Class Members.

         1.25   “Preliminary Approval” means the Court’s certification of the Settlement Class

 for settlement purposes, preliminary approval of this Settlement Agreement, and approval of the

 form and manner of the Notice.

         1.26   “Preliminary Approval Order” means the order preliminarily approving the

 Settlement Agreement, certifying the Settlement Class for settlement purposes, and directing

 notice thereof to the Settlement Class, which will be agreed upon by the Parties and submitted to

 the Court in conjunction with Plaintiffs’ motion for preliminary approval of the Agreement.


 33404295.1                                       8
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.156       Page 10 of 64



          1.27   “Released Claims” means any and all actual, potential, filed, known or unknown,

  fixed or contingent, claimed or unclaimed, suspected or unsuspected, claims, demands,

  liabilities, rights, causes of action, contracts or agreements, extra contractual claims, damages,

  punitive, exemplary or multiplied damages, expenses, costs, attorneys’ fees and or obligations

  (including “Unknown Claims,” as defined below), whether in law or in equity, accrued or un-

  accrued, direct, individual or representative, of every nature and description whatsoever, whether

  based on the PPPA or other state, federal, local, statutory or common law or any other law, rule

  or regulation, against the Released Parties, or any of them, arising out of any facts, transactions,

  events, matters, occurrences, acts, disclosures, statements, representations, omissions or failures

  to act regarding the alleged disclosure of the Settlement Class Members’ Michigan Subscriber

  Information, including but not limited to all claims that were brought or could have been brought

  in the Action relating to any and all Releasing Parties.

          1.28   “Released Parties” means Playboy Enterprises, Inc., as well as any and all of its

  respective present or past heirs, executors, estates, administrators, predecessors, successors,

  assigns, parent companies, subsidiaries, licensors, licensees, associates, affiliates, employers,

  agents, consultants, independent contractors, insurers, including without limitation employees of

  the foregoing, directors, managing directors, officers, partners, principals, members, attorneys,

  accountants, financial and other advisors, underwriters, shareholders, lenders, auditors,

  investment advisors, legal representatives, successors in interest, assigns and companies, firms,

  trusts, and corporations.

          1.29   “Releasing Parties” means Plaintiffs, those Settlement Class Members who do

  not timely opt out of the Settlement Class, and all of their respective present or past heirs,

  executors, estates, administrators, predecessors, successors, assigns, parent companies,

  subsidiaries, associates, affiliates, employers, employees, agents, consultants, independent


  33404295.1                                        9
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.157       Page 11 of 64



  contractors, insurers, directors, managing directors, officers, partners, principals, members,

  attorneys, accountants, financial and other advisors, underwriters, shareholders, lenders, auditors,

  investment advisors, legal representatives, successors in interest, assigns and companies, firms,

  trusts, and corporations.

          1.30   “Service Award” means any Court-approved award to the Plaintiff, in his

  capacity as an individual class representative, as set forth in Paragraph 8.3, and payable by the

  Settlement Administrator from the Settlement Fund.

          1.31   “Settlement Administration Expenses” means the expenses incurred by the

  Settlement Administrator in providing Notice (including CAFA notice), processing claims,

  responding to inquiries from members of the Settlement Class, mailing checks, and related

  services, paying taxes and tax expenses related to the Settlement Fund (including all federal,

  state or local taxes of any kind and interest or penalties thereon, as well as expenses incurred in

  connection with determining the amount of and paying any taxes owed and expenses related to

  any tax attorneys and accountants).

          1.32   “Settlement Administrator” means JND Legal Administration, or such other

  reputable administration company that has been selected jointly by the Parties and approved by

  the Court to perform the duties set forth in this Agreement, including but not limited to serving

  as Escrow Agent for the Settlement Fund, overseeing the distribution of Notice, as well as the

  processing and payment of any claims to the Settlement Class as set forth in this Agreement,

  handing all approved payments out of the Settlement Fund, and handling the determination,

  payment and filing of forms related to all federal, state and/or local taxes of any kind (including

  any interest or penalties thereon) that may be owed on any income earned by the Settlement

  Fund. Class Counsel’s assent to this Agreement shall constitute consent on behalf of each and

  every member of the Settlement Class as defined herein to disclose all information required by


  33404295.1                                       10
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.158       Page 12 of 64



  the Settlement Administrator to perform the duties and functions ascribed to it herein, consistent

  with the written consent provisions of the PPPA.

          1.33   “Settlement Class” means all Persons with a Michigan street address who

  subscribed to a Playboy Publication to be delivered to a Michigan street address between January

  1, 2016 and July 30, 2016, and who did not opt out of Playboy’s information sharing service.

  Excluded from the Settlement Class are (1) any Judge or Magistrate presiding over this Action

  and members of their families; (2) the Defendant, Defendant’s subsidiaries, parent companies,

  successors, predecessors, and any entity in which the Defendant or its parents have a controlling

  interest and their current or former officers, directors, agents, attorneys, and employees; (3)

  persons who properly execute and file a timely request for exclusion from the class; and (4) the

  legal representatives, successors or assigns of any such excluded persons.

          1.34   “Settlement Class Member” means a Person who falls within the definition of

  the Settlement Class as set forth above and who has not submitted a valid request for exclusion.

          1.35   “Settlement Fund” means the non-reversionary cash fund that shall be

  established by Defendant in the total amount of three million eight hundred fifty thousand dollars

  ($3,850,000.00 USD) to be deposited into the Escrow Account, according to the schedule set

  forth herein, plus all interest earned thereon. From the Settlement Fund, the Settlement

  Administrator shall pay all Cash Awards to Settlement Class Members, Settlement

  Administration Expenses, any incentive award to the Class Representative, any Fee Award to

  Class Counsel, and any other costs, fees or expenses approved by the Court. The Settlement

  Fund shall be kept in the Escrow Account with permissions granted to the Settlement

  Administrator to access said funds until such time as the listed payments are made. The

  Settlement Fund includes all interest that shall accrue on the sums deposited in the Escrow

  Account. The Settlement Administrator shall be responsible for all tax filings with respect to any


  33404295.1                                       11
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.159       Page 13 of 64



  earnings on the Settlement Fund and the payment of all taxes that may be due on such earnings.

  The Settlement Fund represents the total extent of Defendant’s monetary obligations under this

  Agreement. The payment of the Settlement Amount by, or on behalf of, Defendant fully

  discharges the Defendant and the other Released Parties’ financial obligations (if any) in

  connection with the Settlement, meaning that no Released Party shall have any other obligation

  to make any payment into the Escrow Account or to any Class Member, or any other Person,

  under this Agreement. In no event shall the total monetary obligation with respect to this

  Agreement on behalf of Defendant exceed three million eight hundred fifty thousand dollars

  ($3,850,000.00 USD).

          1.36   “Settlement Website” means the dedicated website created and maintained by

  the Settlement Administrator, which will contain relevant documents and information about the

  Settlement, including this Settlement Agreement, the long-form Notice and the Claim Form, as

  well as web-based forms for Settlement Class Members and Unidentified Class Members to

  submit electronic Claim Forms, requests for exclusion from the Settlement, and updated postal

  addresses to which Cash Awards should be sent after the Settlement becomes Final.

          1.37   “Unidentified Class Member” means a member of the Settlement Class for

  whom the Settlement Administrator has not been able to identify a postal address that it

  determines is reasonably likely to be the current place of residence for such member of the

  Settlement Class.

          1.38    “Unknown Claims” means claims that could have been raised in the Action and

  that any or all of the Releasing Parties do not know or suspect to exist, which, if known by him

  or her, might affect his or her agreement to release the Released Parties or the Released Claims

  or might affect his or her decision to agree, object or not to object to the Settlement. Upon the

  Effective Date, the Releasing Parties shall be deemed to have, and shall have, expressly waived


  33404295.1                                      12
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                     PageID.160      Page 14 of 64



  and relinquished, to the fullest extent permitted by law, the provisions, rights and benefits of

  § 1542 of the California Civil Code, which provides as follows:

          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
          CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
          FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
          KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
          OR HER SETTLEMENT WITH THE DEBTOR.

  Upon the Effective Date, the Releasing Parties also shall be deemed to have, and shall have,

  waived any and all provisions, rights and benefits conferred by any law of any state or territory

  of the United States, or principle of common law, or the law of any jurisdiction outside of the

  United States, which is similar, comparable or equivalent to § 1542 of the California Civil Code.

  The Releasing Parties acknowledge that they may discover facts in addition to or different from

  those that they now know or believe to be true with respect to the subject matter of this release,

  but that it is their intention to finally and forever settle and release the Released Claims,

  notwithstanding any Unknown Claims they may have, as that term is defined in this Paragraph.

  2.      SETTLEMENT RELIEF.

          2.1    Payments to Settlement Class Members.

                 (a)     Defendant shall pay into the Escrow Account the amount of the Settlement

  Fund ($3,850,000.00), specified in Paragraph 1.35 of this Agreement, according to the following

  schedule:

                          i.   two hundred thousand dollars ($200,000.00) to be paid into the

                               Escrow Account within fourteen (14) days after Preliminary

                               Approval to cover the initial hard costs included in the Settlement

                               Administration Expenses of the Settlement Administrator associated

                               with providing Notice to the class, including payment of postage

                               fees;


  33404295.1                                        13
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.161        Page 15 of 64



                         ii.   the remaining three million six hundred fifty thousand dollars

                               ($3,650,000.00) to be paid within fourteen (14) days of the District

                               Court’s order granting final approval to this Settlement.

                 (b)     Each Settlement Class Member shall receive as a Cash Award a pro rata

  portion of the Settlement Fund, calculated by the Settlement Administrator, by check after

  deducting all Settlement Administration Expenses, any Fee Award to Class Counsel, and any

  other costs, fees or expenses approved by the Court, unless the Settlement Class Member

  excludes himself or herself from the Settlement.

                 (c)     Except for any Settlement Class Member for whom the Settlement

  Administrator is unable to identify a postal address or e-mail address that it determines is

  reasonably likely to be the current place of residence (or an active e-mail address) for such

  Settlement Class Member, after taking measures reasonably necessary to identify such an

  address (as detailed further in Paragraph 4.1(b)), each Settlement Class Member will be sent via

  U.S. postal mail (and/or e-mail to the extent a postal address is unavailable for a Settlement Class

  Member) a copy of the Class Notice, which will also indicate the amount of the Cash Award that

  the Settlement Class Member will be paid by check upon final approval of the Settlement unless

  the Settlement Class Member opts out of the Settlement.

                 (d)     Payments to Identified Settlement Class Members. After final approval of

  the Settlement, a direct payment by check will be made to each Settlement Class Member who

  did not exclude himself or herself and for whom at least one postal address has been identified

  by the Settlement Administrator that the Settlement Administrator concludes is reasonably likely

  to reflect the current residence of such Settlement Class Member, after taking measures

  reasonably necessary to identify such an address, as set forth more fully in Paragraph 4.1(b); to

  the extent multiple such postal addresses are identified by the Settlement Administrator for a


  33404295.1                                       14
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.162      Page 16 of 64



  particular Settlement Class Member, such check shall be sent to the address that the Settlement

  Administrator concludes is the most likely among such multiple addresses to reflect the current

  residence of such Settlement Class Member. The foregoing direct payment procedure shall

  apply for all Settlement Class Members for whom a postal address has been identified unless the

  Settlement Class Member submits an updated address to which their check should be sent on a

  web-based form on the Settlement Website, in which case such check will be sent to the updated

  address that was provided.

                 (e)    Payments to Unidentified Class Members. To the extent the Settlement

  Administrator is unable to identify at least one postal address for any Settlement Class Member

  that the Settlement Administrator concludes is reasonably likely to reflect the current residence

  of such Settlement Class Member, then in that event, and only in that event, shall any such

  Settlement Class Member be required to submit, as clearly explained in the website Notice and

  the e-mail Notice(s) that the Settlement Administrator will have attempted to send such

  Settlement Class Member, a qualifying claim form that will include their (1) name; (2) postal

  address at which they subscribed to Playboy magazine; (3) postal address to which their check

  shall be sent; and (4) a telephone number and/or email address at which the Settlement

  Administrator may contact him or her to obtain any additional information that may be required

  to verify such Person’s claim.

                 (f)    Each check issued which will state on its face that the check will expire

  and become null and void unless cashed within 180 Days of the date of issuance. To the extent

  that a check issued to a Settlement Class Member is not cashed within 180 Days after the date of

  issuance (which issuance shall be no sooner than 5 Days prior to such check’s mailing), the

  check will be void. Payments to all Settlement Class Members who do not exclude themselves

  from the Settlement shall be made within twenty-eight (28) days after Final Judgment.


  33404295.1                                      15
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.163      Page 17 of 64



                 (g)     To the extent that any checks issued to a Settlement Class Member are not

  cashed within one-hundred eighty (180) days after the date of issuance, such uncashed check

  funds shall be redistributed on a pro rata basis (after first deducting any necessary settlement

  administration expenses from such uncashed check funds) to all Settlement Class Members who

  cashed checks during the initial distribution, but only to the extent each Settlement Class

  Member would receive at least $5.00 in any such secondary distribution and if otherwise

  feasible. To the extent each Settlement Class Member would receive less than $5.00 in any such

  secondary distribution or if a secondary distribution would be otherwise infeasible, any uncashed

  check funds shall, subject to Court approval, revert to the Michigan Bar Foundation’s Access to

  Justice Fund, a non-sectarian, not-for-profit organization, or another non-sectarian, not-for-profit

  organization(s) recommended by Class Counsel and approved by the Court.

                 (h)     Subject to the provisions pertaining to the termination or cancellation of

  the Settlement, as set forth in Paragraph 9, no portion of the Settlement Fund shall revert back to

  Defendant.

  3.      RELEASE.

          3.1    The obligations incurred pursuant to this Settlement Agreement shall be a full and

  final disposition of the Action and any and all Released Claims, as against all Released Parties.

          3.2    Upon the Effective Date, the Releasing Parties, and each of them, shall be deemed

  to have, and by operation of the Final Judgment shall have, fully, finally, and forever released,

  relinquished, and discharged all Released Claims against the Released Parties, and each of them.

  4.      NOTICE TO THE CLASS.

          4.1    The Notice Plan shall consist of the following:

                 (a)     Settlement Class List. No later than twenty-eight (28) days after the

   execution of this Agreement, Defendant shall produce an electronic list from its records that


  33404295.1                                       16
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.164       Page 18 of 64



   includes all of the names, last known U.S. Mail addresses, and email addresses, to the extent

   available, belonging to Persons within the Settlement Class. Class Counsel’s assent to this

   Agreement shall constitute consent on behalf of each and every member of the Settlement Class

   as defined herein to disclose this information as stated in this paragraph, consistent with the

   written consent provisions of the PPPA. This electronic document shall be called the “Class

   List,” and shall be provided to the Settlement Administrator with a copy to Class Counsel.

                 (b)     Method for Providing Notice.

                        i.        The Notice shall provide information to each Settlement Class

  Member regarding (a) the specific amount of the Cash Award that will be paid to each

  Settlement Class Member upon final approval; (b) the requirements for the filing of Claim Forms

  by any Unidentified Settlement Class Members; (c) the amount of the Service Award and the Fee

  Award to be requested by Plaintiff and Class Counsel; (d) the Objection/Exclusion Deadline and

  the requirements and process for filing an objection to or a request for exclusion from the

  Settlement; and (e) the URL of the Settlement Website, where additional information and

  documents concerning the Settlement may be obtained.

                        ii.       For every Settlement Class Member for whom the Settlement

  Administrator has been able to identify a postal address that it concludes has a reasonable

  likelihood of reflecting the current residence of such Settlement Class Member, as identified by

  the Settlement Administrator after taking measures reasonably necessary to identify such an

  address, the Settlement Administrator shall send the Notice to the Settlement Class Member at

  such address via postal mail.

                        iii.      To the extent multiple postal addresses are identified by the

  Settlement Administrator as having a reasonable likelihood of reflecting the current residence of

  a particular Settlement Class Member, Notice shall be sent to all such postal addresses, and each


  33404295.1                                       17
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.165       Page 19 of 64



  such Notice shall indicate the address to which the Settlement Class Member’s Cash Award

  check will be sent by check at the conclusion of the Settlement administration process, which

  address being the one that the Settlement Administrator concludes is the most likely among such

  multiple addresses to reflect the current residence of such Settlement Class Member.

                        iv.     For any Settlement Class Member for whom the Settlement

  Administrator is unable to identify at least one postal address that it concludes has a reasonable

  likelihood of reflecting the current residence of such Settlement Class Member, the Notice will

  be delivered to any and all e-mail addresses specified in the Class List or otherwise identified by

  the Settlement Administrator as being reasonably likely to belong to such Settlement Class

  Member (after taking measures reasonably necessary to identify such e-mail address(es)).

                        v.      If any Notice sent to a Settlement Class Member is returned as

  undeliverable, the Settlement Administrator shall redeliver the Notice to any alternative postal

  address(es) identified by the Settlement Administrator as having a reasonable likelihood of being

  the current place of residence for such Settlement Class Member (or, if none is available, to any

  e-mail address(es) believed to belong to the Settlement Class Member), after taking measures

  reasonably necessary to locate such addresses.

                 (c)     Settlement Website. Within ten (10) days from entry of the Preliminary

   Approval Order, Notice shall be provided on the Settlement Website at an available settlement

   URL mutually agreed upon by Class Counsel and Defendant’s Counsel (such as, for example,

   www.playboymagazinesettlement.com), which shall be obtained, administered and maintained

   by the Settlement Administrator. Copies of this Settlement Agreement, the long-form Notice,

   and the Claim Form, as well as other pertinent documents and Court filings pertaining to the

   Settlement (including the motion for a Fee Award and Service Award upon its filing), shall

   provided on the Settlement Website. The Settlement Website shall also include web-based


  33404295.1                                       18
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.166         Page 20 of 64



   forms that allow a Settlement Class Member or Unidentified Class Member to submit an

   electronic Claim Form, a request for exclusion from the Settlement, or an updated postal

   address to which his or her Cash Award should be sent by check after the Settlement becomes

   Final.

                  (d)     Playboy Statement. The documents referenced in 4.1(b), (c), and (d) shall

   contain the following statement from Playboy in a format/typeface designed to give it

   prominence within each said document: While Playboy believes that its practices were in

   compliance with Michigan law, Playboy chose to settle this case, without admitting liability, to

   focus time, effort and resources on continuing to provide valued content to its readers, as it has

   since its founding, and not on additional legal fees and the uncertainty of litigation.

                  (e)     CAFA Notice. Pursuant to 28 U.S.C. § 1715, not later than ten (10) days

   after the Agreement is filed with the Court, the Defendant, with the Settlement Administrator

   acting on its behalf, shall cause to be served upon the Attorneys General of each U.S. State in

   which Settlement Class members reside, the Attorney General of the United States, and other

   required government officials, notice of the proposed settlement as required by law, subject to

   Paragraph 5.1 below.

            4.2   The Notice shall advise the Settlement Class of their rights, including the right to

  be excluded from, comment upon, and/or object to the Settlement Agreement or any of its terms.

  The Notice shall specify that any objection to the Settlement Agreement, and any papers

  submitted in support of said objection, shall be considered by the Court at the Final Approval

  Hearing only if, on or before the Objection/Exclusion Deadline approved by the Court and

  specified in the Notice, the Person making the objection files notice of an intention to do so and

  at the same time (a) files copies of such papers he or she proposes to be submitted at the Final

  Approval Hearing with the Clerk of the Court, or alternatively, if the objection is from a Class


  33404295.1                                       19
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                     PageID.167      Page 21 of 64



  Member represented by counsel, files any objection through the Court’s CM/ECF system, and

  (b) sends copies of such papers by mail, hand, or overnight delivery service to Class Counsel and

  Defendant’s Counsel.

          4.3    Any Settlement Class Member who intends to object to this Agreement must

  present the objection in writing, which must be personally signed by the objector, and must

  include: (1) the objector’s name and address; (2) an explanation of the basis upon which the

  objector claims to be a Settlement Class Member, including the Playboy Publication(s) to which

  he or she is or was a subscriber; (3) all grounds for the objection, including all citations to legal

  authority and evidence supporting the objection; (4) the name and contact information of any and

  all attorneys representing, advising, or in any way assisting the objector in connection with the

  preparation or submission of the objection or who may profit from the pursuit of the objection

  (the “Objecting Attorneys”); and (5) a statement indicating whether the objector intends to

  appear at the Final Approval Hearing (either personally or through counsel who files an

  appearance with the Court in accordance with the Local Rules).

          4.4    If a Settlement Class Member or any of the Objecting Attorneys has objected to

  any class action settlement where the objector or the Objecting Attorneys asked for or received

  any payment in exchange for dismissal of the objection, or any related appeal, without any

  modification to the settlement, then the objection must include a statement identifying each such

  case by full case caption and amount of payment received.

          4.5    A Settlement Class Member may request to be excluded from the Settlement

  Class by timely submitting a request for exclusion on the Settlement Website or sending a

  written request to the address identified in the Notice. Any such request for exclusion must be

  submitted on the Settlement Website or be postmarked on or before the Objection/Exclusion

  Deadline approved by the Court and specified in the Notice. To exercise the right to be


  33404295.1                                        20
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.168       Page 22 of 64



  excluded, a Person who would otherwise be a Settlement Class Member must timely submit a

  request for exclusion on the Settlement Website or send a written request for exclusion to the

  Settlement Administrator that contains his/her name and address, the name of the Playboy

  Publication(s) to which he or she is a subscriber, his or her signature, the name and number of

  the case, and a statement that he or she wishes to be excluded from the Settlement Class for

  purposes of this Settlement. A request to be excluded that does not include all of this

  information, or that is sent to an address other than that designated in the Notice, or that is not

  postmarked within the time specified, shall be invalid, and the Person(s) serving such a request

  shall be a member(s) of the Settlement Class and shall be bound as a Settlement Class Member

  by this Agreement, if approved. Any member of the Settlement Class who validly elects to be

  excluded from this Agreement shall not: (i) be bound by any orders or the Final Judgment; (ii)

  be entitled to relief under this Settlement Agreement; (iii) gain any rights by virtue of this

  Agreement; or (iv) be entitled to object to any aspect of this Agreement. Any request for

  exclusion must be personally signed by each Person requesting exclusion. So-called “mass” or

  “class” opt-outs shall not be allowed. To be valid, a request for exclusion must be submitted on

  the Settlement Website by 11:59 p.m., Eastern Standard Time, on the date specified in the

  Notice, or be postmarked or received by the date specified in the Notice.

          4.6    The Final Approval Hearing shall be no earlier than ninety (90) days after the

  Notice described in Paragraph 4.1(b) is provided.

          4.7    Any Settlement Class Member who does not, in accordance with the terms and

  conditions of this Agreement, timely and validly seek exclusion from the Settlement Class, will

  be bound by all of the terms of this Agreement, including the terms of the Final Judgment to be

  entered in the Action and the Releases provided for in the Agreement, and will be barred from

  bringing any action against any of the Released Parties concerning the Released Claims.


  33404295.1                                        21
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.169       Page 23 of 64



  5.      SETTLEMENT ADMINISTRATION.

          5.1    The Settlement Administrator shall, under the supervision of the Court, administer

  the relief provided by this Settlement Agreement by processing Claim Forms submitted by

  Unidentified Class Members, processing requests for exclusion from the Settlement, and

  disbursing funds from the Settlement Fund in a rational, responsive, cost effective, and timely

  manner. The terms of this Agreement, upon approval by the Court, shall at all times govern the

  scope of the services to be provided by the Settlement Administrator to administer the

  Settlement, and the terms of any separate contract or agreement entered into between the

  Settlement Administrator and Class Counsel, Defendant’s Counsel, or the Defendant to

  administer the Settlement shall be consistent in all material respects with the terms of this

  Agreement. The Settlement Administrator shall maintain reasonably detailed records of its

  activities under this Agreement. The Settlement Administrator shall maintain all such records as

  are required by applicable law in accordance with its normal business practices and such records

  will be made available to Class Counsel and Defendant’s Counsel upon request. The Settlement

  Administrator shall also provide reports and other information to the Court as the Court may

  require. The Settlement Administrator shall provide Class Counsel and Defendant’s Counsel

  with regular reports at weekly intervals containing information concerning Notice,

  administration, and implementation of the Settlement Agreement. Should the Court request, the

  Parties shall submit a timely report to the Court summarizing the work performed by the

  Settlement Administrator, including a report of all amounts from the Settlement Fund paid to

  Settlement Class Members. Without limiting the foregoing, the Settlement Administrator shall:

                 (a)     Forward to Defendant’s Counsel, with copies to Class Counsel, all original

  documents and other materials received in connection with the administration of the Settlement,

  and all copies thereof, within thirty (30) days after the Claim Deadline;


  33404295.1                                       22
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                 PageID.170      Page 24 of 64



                 (b)    Provide Class Counsel and Defendant’s Counsel with drafts of all

  administration related documents, including but not limited to CAFA Notices, follow-up class

  notices or communications with Settlement Class Members, telephone scripts, website postings

  or language or other communications with the Settlement Class, at least five (5) days before the

  Settlement Administrator is required to or intends to publish or use such communications, unless

  Class Counsel and Defendant’s Counsel agree to waive this requirement in writing on case by

  case basis;

                 (c)    Receive Claim Forms from Unidentified Class Members and promptly

  provide to Class Counsel and Defendant’s counsel copies thereof. If the Settlement

  Administrator receives any Claim Forms after the Claim Deadline, the Settlement Administrator

  shall promptly provide copies thereof to Class Counsel and Defendant’s Counsel;

                 (d)    Receive requests to be excluded from the Settlement Class and other

  requests and promptly provide to Class Counsel and Defendant’s Counsel copies thereof. If the

  Settlement Administrator receives any exclusion forms or other requests after the deadline for

  the submission of such forms and requests, the Settlement Administrator shall promptly provide

  copies thereof to Class Counsel and Defendant’s Counsel;

                 (e)    Provide weekly reports to Class Counsel and Defendant’s Counsel,

  including without limitation, reports regarding the number of Claim Forms and requests for

  exclusion and/or objections received.

          5.4    The Settlement Administrator shall be obliged to employ reasonable procedures to

  screen claims for abuse or fraud and deny Claim Forms where there is evidence of abuse or

  fraud. The Settlement Administrator shall determine whether a Claim Form submitted by a

  Settlement Class Member is valid by determining if the Person is on the Class List and shall

  reject Claim Forms that fail to (a) comply with the instructions on the Claim Form or the terms


  33404295.1                                     23
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                     PageID.171       Page 25 of 64



  of this Agreement, or (b) provide full and complete information as requested on the Claim Form.

  In the event a Person submits a timely Claim Form by the Claims Deadline where the Person

  appears on the Class List but the Claim Form is not otherwise complete, then the Settlement

  Administrator shall give such Person one (1) reasonable opportunity to provide any requested

  missing information, which information must be received by the Settlement Administrator no

  later than thirty (30) calendar days after the Claims Deadline. In the event the Settlement

  Administrator receives such information more than thirty (30) days after the Claims Deadline,

  then any such claim shall be denied. The Settlement Administrator may contact any Person who

  has submitted a Claim Form to obtain additional information necessary to verify the Claim Form.

          Defendant’s Counsel and Class Counsel shall have the right to challenge the acceptance

  or rejection of a Claim Form submitted by a Settlement Class Member, as well as any request for

  exclusion. The Settlement Administrator shall follow any agreed decisions of Class Counsel and

  Defendant’s Counsel as to the validity of any disputed submitted Claim Form or request for

  exclusion. If Class Counsel and Defendant’s Counsel are not able to agree on the disposition of a

  challenge, the disputed claim shall be submitted to Mediator Gerald R. Rosen, Esq. of JAMS for

  a binding determination. Mediator Rosen will charge his JAMS hourly rate for providing such

  services to the Settlement Class, and all expenses related thereto will be paid by the Settlement

  Administrator from the Settlement Fund.

          5.5.    Defendant, the Released Parties, and Defendant’s Counsel shall have no

  responsibility for, interest in, or liability whatsoever with respect to: (i) any act, omission, or

  determination by Class Counsel, or the Settlement Administrator, or any of their respective

  designees or agents, in connection with the administration of the Settlement or otherwise; (ii) the

  management, investment, or distribution of the Settlement Fund; (iii) the allocation of Settlement

  Funds to Settlement Class Members or the implementation, administration, or interpretation


  33404295.1                                        24
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.172       Page 26 of 64



  thereof; (iv) the determination, administration, calculation, or payment of any claims asserted

  against the Settlement Fund; (v) any losses suffered by, or fluctuations in value of, the

  Settlement Fund; or (vi) the payment or withholding of any Taxes, Tax Expenses, or costs

  incurred in connection with the taxation of the Settlement Fund or the filing of any federal, state,

  or local returns.

          5.7.    All taxes and tax expenses shall be paid out of the Settlement Fund, and shall be

  timely paid by the Settlement Administrator pursuant to this Agreement and without further

  order of the Court. Any tax returns prepared for the Settlement Fund (as well as the election set

  forth therein) shall be consistent with this Agreement and in all events shall reflect that all taxes

  on the income earned by the Settlement Fund shall be paid out of the Settlement Fund as

  provided herein. The Released Parties shall have no responsibility or liability for the acts or

  omissions of the Settlement Administrator or its agents with respect to the payment of taxes or

  tax expenses.

  6.      TERMINATION OF SETTLEMENT.

          6.1     Subject to Paragraphs 9.1-9.3 below, Defendant or the Class Representative on

  behalf of the Settlement Class, shall have the right but not the obligation to terminate this

  Agreement by providing written notice of the election to do so (“Termination Notice”) to all

  other Parties hereto within twenty-one (21) days of any of the following events: (i) the Court’s

  refusal to grant Preliminary Approval of this Agreement in any material respect; (ii) the Court’s

  refusal to grant final approval of this Agreement in any material respect; (iii) the Court’s refusal

  to enter the Final Judgment in this Action in any material respect; (iv) the date upon which the

  Final Judgment is modified or reversed in any material respect by the Court of Appeals or the

  Supreme Court; or (v) the date upon which an Alternate Judgment, as defined in Paragraph

  9.1(d) of this Agreement is modified or reversed in any material respect by the Court of Appeals


  33404295.1                                        25
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.173      Page 27 of 64



  or the Supreme Court.

  7.      PRELIMINARY APPROVAL ORDER AND FINAL APPROVAL ORDER.

          7.1     Promptly after the execution of this Settlement Agreement, Class Counsel shall

  submit this Agreement together with its Exhibits to the Court and shall move the Court for

  Preliminary Approval of the settlement set forth in this Agreement; certification of the

  Settlement Class for settlement purposes only; appointment of Class Counsel and the Class

  Representative; and entry of a Preliminary Approval Order, which order shall set a Final

  Approval Hearing date and approve the Notice and Claim Form for dissemination substantially

  in the form of Exhibits A, B, C, and D hereto. The Preliminary Approval Order shall also

  authorize the Parties, without further approval from the Court, to agree to and adopt such

  amendments, modifications and expansions of the Settlement Agreement and its implementing

  documents (including all exhibits to this Agreement) so long as they are consistent in all material

  respects with the terms of the Settlement Agreement and do not limit or impair the rights of the

  Settlement Class or materially expand the obligations of Defendant.

          7.2     At the time of the submission of this Agreement to the Court as described above,

  Class Counsel shall request that, after Notice is given, the Court hold a Final Approval Hearing

  and finally approve the Settlement of the Action as set forth herein.

          7.3     After Notice is given, the Parties shall request and seek to obtain from the Court a

  Final Judgment, which will (among other things):

                  (a)     find that the Court has personal jurisdiction over the all Settlement Class

  Members and that the Court has subject matter jurisdiction to approve the Agreement, including

  all exhibits thereto;

                  (b)     approve the Settlement Agreement and the proposed settlement as fair,

  reasonable, and adequate as to, and in the best interests of, the Settlement Class Members; direct


  33404295.1                                       26
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.174          Page 28 of 64



  the Parties and their counsel to implement and consummate the Agreement according to its terms

  and provisions; and declare the Agreement to be binding on, and have res judicata and

  preclusive effect in all pending and future lawsuits or other proceedings maintained by or on

  behalf of Plaintiffs and Releasing Parties;

                 (c)     find that the Notice implemented pursuant to the Agreement

  (1) constitutes the best practicable notice under the circumstances; (2) constitutes notice that is

  reasonably calculated, under the circumstances, to apprise the Settlement Class of the pendency

  of the Action, their right to object to or exclude themselves from the proposed Agreement, and to

  appear at the Final Approval Hearing; (3) is reasonable and constitutes due, adequate, and

  sufficient notice to all persons entitled to receive notice; and (4) meets all applicable

  requirements of the Federal Rules of Civil Procedure, the Due Process Clause of the United

  States Constitution, and the rules of the Court;

                 (d)     find that the Class Representative and Class Counsel adequately represent

  the Settlement Class for purposes of entering into and implementing the Agreement;

                 (e)     dismiss the Action (including all individual claims and Settlement Class

  Claims presented thereby) on the merits and with prejudice, without fees or costs to any party

  except as provided in the Settlement Agreement;

                 (f)     incorporate the Release set forth above, make the Release effective as of

  the date of the Effective Date, and forever discharge the Released Parties as set forth herein;

                 (g)     permanently bar and enjoin all Settlement Class Members who have not

  been properly excluded from the Settlement Class from filing, commencing, prosecuting,

  intervening in, or participating (as class members or otherwise) in any lawsuit or other action in

  any jurisdiction based on the Released Claims;




  33404295.1                                         27
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.175      Page 29 of 64



                 (h)    without affecting the finality of the Final Judgment for purposes of appeal,

  retain jurisdiction as to all matters relating to administration, consummation, enforcement, and

  interpretation of the Settlement Agreement and the Final Judgment, and for any other necessary

  purpose; and

                 (i)    incorporate any other provisions, as the Court deems necessary and just.

  8.      CLASS COUNSEL’S ATTORNEYS’ FEES AND REIMBURSEMENT OF
          EXPENSES; INCENTIVE AWARD.

          8.1    Defendant agrees that Class Counsel may receive from the Settlement Fund,

  subject to Court approval, attorneys’ fees not to exceed 35% of the Settlement Fund (or one

  million three hundred forty-seven thousand five hundred dollars and zero cents ($1,347,500.00)),

  inclusive of reimbursement of Class Counsel’s costs and expenses associated with the Action.

  Class Counsel will petition the Court for an award of such attorneys’ fees, costs, and expenses,

  and Defendant agrees to not object to or otherwise challenge, directly or indirectly, Class

  Counsel’s petition. Payment of the Fee Award shall be made from the Settlement Fund and

  should the Court award less than the amount sought by Class Counsel, the difference in the

  amount sought and the amount ultimately awarded pursuant to this Paragraph shall remain in the

  Settlement Fund.

          8.2    The Fee Award shall be payable by the Settlement Administrator within twenty-

  one (21) days after entry of the Court’s Final Judgment, subject to Class Counsel executing the

  Undertaking Regarding Attorneys’ Fees and Costs (the “Undertaking”) attached hereto as

  Exhibit E, and providing all payment routing information and tax I.D. numbers for Class

  Counsel. Payment of the Fee Award shall be made from the Settlement Fund by wire transfer to

  Class Counsel in accordance with wire instructions to be provided by Class Counsel, and

  completion of necessary forms, including but not limited to W-9 forms. Notwithstanding the

  foregoing, if for any reason the Final Judgment is reversed or rendered void as a result of an

  33404295.1                                      28
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.176       Page 30 of 64



  appeal(s) then any Persons or firms who shall have received the funds shall be severally liable

  for payments made pursuant to this subparagraph, and shall return such funds to the Settlement

  Fund. Additionally, should any parties to the Undertaking dissolve, merge, declare bankruptcy,

  become insolvent, or cease to exist prior to the final payment to Class Members, those parties

  shall execute a new undertaking guaranteeing repayment of funds within 14 days of such an

  occurrence.

          8.3    Defendant agrees that, subject to Court approval, the Settlement Administrator

  shall pay a Service Award in the amount of five thousand dollars and zero cents ($5,000.00) to

  the Class Representative from the Settlement Fund in recognition of his efforts on behalf of the

  Settlement Class, in addition to any Cash Award payable to the Class Representative in his

  capacity as a member of the Settlement Class pursuant to this Agreement. Defendant shall not

  object to or otherwise challenge, directly or indirectly, Class Counsel’s application for such

  Service Award to the Class Representative. Class Counsel, in turn, agrees to seek no more than

  this amount from the Court as the Service Award for the Class Representative. Should the Court

  award less than this amount, the difference in the amount sought and the amount ultimately

  awarded pursuant to this Paragraph shall remain in the Settlement Fund. Such Service Award

  shall be paid from the Settlement Fund (in the form of a check to the Class Representative that is

  sent care of Class Counsel), within five (5) business days after entry of the Final Judgment if

  there have been no objections to the Settlement Agreement, and, if there have been such

  objections, within five (5) business days after the Effective Date.

  9.      CONDITIONS OF SETTLEMENT, EFFECT OF DISAPPROVAL,
          CANCELLATION OR TERMINATION.

          9.1    The Effective Date of this Settlement Agreement shall not occur unless and until

  each of the following events occurs and shall be the date upon which the last (in time) of the

  following events occurs:

  33404295.1                                       29
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.177       Page 31 of 64



                 (a)     The Parties and their counsel have executed this Agreement;

                 (b)     The Court has entered the Preliminary Approval Order;

                 (c)     The Court has entered an order finally approving the Agreement,

  following Notice to the Settlement Class and a Final Approval Hearing, as provided in the

  Federal Rules of Civil Procedure, and has entered the Final Judgment, or a judgment consistent

  with this Agreement in all material respects; and

                 (d)     The Final Judgment has become Final, as defined above, or, in the event

  that the Court enters an Alternate Judgment, such Alternate Judgment becomes Final.

          9.2    If some or all of the conditions specified in Paragraph 9.1 are not met, or in the

  event that this Agreement is not approved by the Court, or the Settlement set forth in this

  Agreement is terminated or fails to become effective in accordance with its terms, then this

  Settlement Agreement shall be canceled and terminated subject to Paragraph 6.1 or 6.2 unless

  Class Counsel and Defendant’s Counsel mutually agree in writing to proceed with this

  Agreement. If any Party is in material breach of the terms hereof, any other Party, provided that

  it is in substantial compliance with the terms of this Agreement, may terminate this Agreement

  on notice to all of the Parties and Settlement Class Members. Notwithstanding anything herein,

  the Parties agree that the Court’s failure to approve, in whole or in part, the Fee Award to be

  requested by Class Counsel and/or the Service Award to be requested for the Class

  Representative, as set forth in Paragraph 8 above, shall not prevent the Agreement from

  becoming effective, nor shall it be grounds for termination.

          9.3    If this Agreement is terminated or fails to become effective for the reasons set

  forth in Paragraphs 6.1 and 9.1-9.2 above, the Parties shall be restored to their respective

  positions in the Action as of the date of the signing of this Agreement. In such event, any Final

  Judgment or other order entered by the Court in accordance with the terms of this Agreement


  33404295.1                                       30
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.178      Page 32 of 64



  shall be treated as vacated, nunc pro tunc, and the Parties shall be returned to the status quo ante

  with respect to the Action as if this Agreement had never been entered into. Within five (5)

  business days after written notification of termination as provided in this Agreement is sent to

  the other Parties, the Settlement Fund (including accrued interest thereon), less any Settlement

  Administration costs actually incurred, paid or payable and less any taxes and tax expenses paid,

  due or owing, shall be refunded by the Settlement Administrator to Defendant, based upon

  written instructions provided by Defendant’s Counsel. In the event that the Final Settlement

  Order and Judgment or any material part of it is vacated, overturned, reversed, or rendered void

  as a result of any timely filed appeal, or the Settlement Agreement is voided, rescinded, or

  otherwise terminated for any other reason, Class Counsel shall, within thirty (30) days thereof

  repay to Defendant, based upon written instructions provided by Defendant’s Counsel, the full

  amount of the attorneys’ fees and costs paid to Class Counsel from the Settlement Fund,

  including any accrued interest. In the event the attorney fees and costs awarded by the Court or

  any part of them are vacated, modified, reversed, or rendered void as a result of an appeal, Class

  Counsel shall within thirty (30) days repay to Defendant, based upon written instructions

  provided by Defendant’s Counsel, the attorneys’ fees and costs paid to Class Counsel and/or

  Representative Plaintiff from the Settlement Fund, in the amount vacated or modified, including

  any accrued interest.

  10.     MISCELLANEOUS PROVISIONS.

          10.1   The Parties (a) acknowledge that it is their intent to consummate this Settlement

  Agreement; and (b) agree, subject to their fiduciary and other legal obligations, to cooperate to

  the extent reasonably necessary to effectuate and implement all terms and conditions of this

  Agreement, to exercise their reasonable best efforts to accomplish the foregoing terms and

  conditions of this Agreement, to secure final approval, and to defend the Final Judgment through


  33404295.1                                       31
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.179       Page 33 of 64



  any and all appeals. Class Counsel and Defendant’s Counsel agree to cooperate with one another

  in seeking Court approval of the Settlement Agreement, entry of the Preliminary Approval

  Order, and the Final Judgment, and promptly to agree upon and execute all such other

  documentation as may be reasonably required to obtain final approval of the Agreement.

          10.2   The Parties intend this Settlement Agreement to be a final and complete

  resolution of all disputes between them with respect to the Released Claims by Plaintiff, the

  Settlement Class and each or any of them, on the one hand, against the Released Parties, and

  each or any of the Released Parties, on the other hand. Accordingly, the Parties agree not to

  assert in any forum that the Action was brought by Plaintiff or defended by Defendant, or each or

  any of them, in bad faith or without a reasonable basis.

          10.3   The Parties have relied upon the advice and representation of counsel, selected by

  them, concerning their respective legal liability for the claims hereby released. The Parties have

  read and understand fully the above and foregoing agreement and have been fully advised as to

  the legal effect thereof by counsel of their own selection and intend to be legally bound by the

  same.

          10.4   Whether or not the Effective Date occurs or the Settlement Agreement is

  terminated, neither this Agreement nor the settlement contained herein or any term, provision or

  definition therein, nor any act or communication performed or document executed in the course

  of negotiating, implementing or seeking approval pursuant to or in furtherance of this Agreement

  or the settlement:

                 (a)     is, may be deemed, or shall be used, offered or received in any civil,

  criminal or administrative proceeding in any court, administrative agency, arbitral proceeding or

  other tribunal against the Released Parties, or each or any of them, as an admission, concession

  or evidence of, the validity of any Released Claims, the truth of any fact alleged by the Plaintiff,


  33404295.1                                       32
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                       PageID.180     Page 34 of 64



  the deficiency of any defense that has been or could have been asserted in the Action, the

  violation of any law or statute, the definition or scope of any term or provision, the

  reasonableness of the settlement amount or the Fee Award, or of any alleged wrongdoing,

  liability, negligence, or fault of the Released Parties, or any of them;

                  (b)     is, may be deemed, or shall be used, offered or received against any

  Released Party, as an admission, concession or evidence of any fault, misrepresentation or

  omission with respect to any statement or written document approved or made by the Released

  Parties, or any of them;

                  (c)     is, may be deemed, or shall be used, offered or received against the

  Released Parties, or each or any of them, as an admission or concession with respect to any

  liability, negligence, fault or wrongdoing or statutory meaning (including but not limited to the

  definitions of Michigan Subscriber Information and Settlement Class) as against any Released

  Parties, or supporting the certification of a litigation class, in any civil, criminal or administrative

  proceeding in any court, administrative agency or other tribunal. However, the Settlement, this

  Agreement, and any acts performed and/or documents executed in furtherance of or pursuant to

  this Agreement and/or Settlement may be used in any proceedings as may be necessary to

  effectuate the provisions of this Agreement. Further, if this Settlement Agreement is approved

  by the Court, any Party or any of the Released Parties may file this Agreement and/or the Final

  Judgment in any action that may be brought against such Party or Parties in order to support a

  defense or counterclaim based on principles of res judicata, collateral estoppel, release, good

  faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

  preclusion or similar defense or counterclaim;

                  (d)     is, may be deemed, or shall be construed against Plaintiff, the Settlement

  Class, the Releasing Parties, or each or any of them, or against the Released Parties, or each or


  33404295.1                                        33
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.181       Page 35 of 64



  any of them, as an admission or concession that the consideration to be given hereunder

  represents an amount equal to, less than or greater than that amount that could have or would

  have been recovered after trial; and

                 (e)     is, may be deemed, or shall be construed as or received in evidence as an

  admission or concession against Plaintiff, the Settlement Class, the Releasing Parties, or each

  and any of them, or against the Released Parties, or each or any of them, that any of Plaintiff’s

  claims are with or without merit or that damages recoverable in the Action would have exceeded

  or would have been less than any particular amount.

          10.5   The Parties acknowledge that (a) any certification of the Settlement Class as set

  forth in this Agreement, including certification of the Settlement Class for settlement purposes in

  the context of Preliminary Approval, shall not be deemed a concession that certification of a

  litigation class is appropriate, or that the Settlement Class definition would be appropriate for a

  litigation class, nor would Defendant be precluded from challenging class certification in further

  proceedings in the Action or in any other action if the Settlement Agreement is not finalized or

  finally approved; (b) if the Settlement Agreement is not finally approved by the Court for any

  reason whatsoever, then any certification of the Settlement Class will be void, the Parties and the

  Action shall be restored to the status quo ante, and no doctrine of waiver, estoppel or preclusion

  will be asserted in any litigated certification proceedings in the Action or in any other action; and

  (c) no agreements made by or entered into by Defendant in connection with the Settlement may

  be used by Plaintiff, any person in the Settlement Class, or any other person to establish any of

  the elements of class certification in any litigated certification proceedings, whether in the Action

  or any other judicial proceeding.

          10.6. No person or entity shall have any claim against the Class Representative, Class

  Counsel, the Settlement Administrator or any other agent designated by Class Counsel, or the


  33404295.1                                       34
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                    PageID.182       Page 36 of 64



  Released Parties and/or their counsel, arising from distributions made substantially in accordance

  with this Agreement. The Parties and their respective counsel and all other Released Parties

  shall have no liability whatsoever for the investment or distribution of the Settlement Fund or the

  determination, administration, calculation, or payment of any claim or nonperformance of the

  Settlement Administrator, the payment or withholding of taxes (including interest and penalties)

  owed by the Settlement Fund, or any losses incurred in connection therewith.

          10.7. All proceedings with respect to the administration, processing and determination

  of Claim Forms and settlement payments and the determination of all controversies relating

  thereto, including disputed questions of law and fact with respect to the validity of Claim Forms

  and settlement payments, shall be subject to the jurisdiction of the Court.

          10.8   The headings used herein are used for the purpose of convenience only and are

  not meant to have legal effect.

          10.9   The waiver by one Party of any breach of this Agreement by any other Party shall

  not be deemed as a waiver of any other prior or subsequent breaches of this Agreement.

          10.10 All of the Exhibits to this Agreement are material and integral parts thereof and

  are fully incorporated herein by this reference.

          10.11 This Agreement and its Exhibits set forth the entire agreement and understanding

  of the Parties with respect to the matters set forth herein, and supersede all prior negotiations,

  agreements, arrangements and undertakings with respect to the matters set forth herein. No

  representations, warranties or inducements have been made to any Party concerning this

  Settlement Agreement or its Exhibits other than the representations, warranties and covenants

  contained and memorialized in such documents. This Agreement may be amended or modified

  only by a written instrument signed by or on behalf of all Parties or their respective successors-

  in-interest.


  33404295.1                                         35
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                     PageID.183     Page 37 of 64



           10.12 Except as otherwise provided herein, each Party shall bear its own costs.

           10.13 Plaintiffs represent and warrant that they have not assigned any claim or right or

  interest therein as against the Released Parties to any other Person or Party and that they are fully

  entitled to release the same.

           10.14 Each counsel or other Person executing this Settlement Agreement, any of its

  Exhibits, or any related settlement documents on behalf of any Party hereto, hereby warrants and

  represents that such Person has the full authority to do so and has the authority to take

  appropriate action required or permitted to be taken pursuant to the Agreement to effectuate its

  terms.

           10.15 This Agreement may be executed in one or more counterparts. Signature by

  digital means, facsimile, or in PDF format will constitute sufficient execution of this Agreement.

  All executed counterparts and each of them shall be deemed to be one and the same instrument.

  A complete set of original executed counterparts shall be filed with the Court if the Court so

  requests.

           10.16 This Settlement Agreement shall be binding upon, and inure to the benefit of, the

  successors and assigns of the Parties hereto and the Released Parties.

           10.17 The Court shall retain jurisdiction with respect to implementation and

  enforcement of the terms of this Agreement, and all Parties hereto submit to the jurisdiction of

  the Court for purposes of implementing and enforcing the settlement embodied in this

  Agreement.

           10.18 This Settlement Agreement shall be governed by and construed in accordance

  with the laws of the State of Michigan.

           10.19 This Agreement is deemed to have been prepared by counsel for all Parties, as a

  result of arm’s-length negotiations among the Parties. Because all Parties have contributed


  33404295.1                                       36
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.184   Page 38 of 64
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.185   Page 39 of 64
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.186   Page 40 of 64




                                                              EXHIBIT A
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                 PageID.187       Page 41 of 64



  From: PlayboyMagazineSettlement@playboymagazinesettlement.com
  To:   JonQClassMember@domain.com
  Re:   Legal Notice of Class Action Settlement

                 NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
             Kokoszki v. Playboy Enterprises, Inc., Case No. 2:19-cv-10302-BAF-RSW
                (United States District Court for the Eastern District of Michigan)

  This notice is to inform you of the settlement of a class action lawsuit with publisher Playboy
  Enterprises, Inc. (“Playboy”), the Defendant in this case. Plaintiff Mark Kokoszki alleges that
  Defendant disclosed its customers’ subscription information to third parties which is alleged to
  violate Michigan privacy law. While Playboy believes that its practices were in compliance
  with Michigan law, Playboy chose to settle this case, without admitting liability, to focus time,
  effort and resources on continuing to provide valued content to its readers, as the
  organization has since its founding, and not on additional legal fees and the uncertainty of
  litigation.

  Am I a Class Member? Yes. Our records indicate you are a Class Member. Class Members are
  persons with a Michigan street address who subscribed to a Playboy Publication to be delivered to
  a Michigan street address between January 1, 2016 and July 30, 2016, and who did not opt out of
  Playboy’s information sharing service. Playboy Publications include any magazine published by
  Defendant or one of its subsidiaries in the United States, including but not limited to Playboy
  magazine.

  What Can I Get? A Settlement Fund of $3,850,000.00 has been established to pay all claims to
  the Settlement Class, together with notice and administration expenses, approved attorneys’ fees
  and costs to Class Counsel, and a service award to the Plaintiff. Unless you received a postcard
  Notice concerning the Settlement sent to you by postal mail, you must submit a Claim Form (see
  instructions below) in order to receive a share of the Settlement Fund. If you submit a Claim
  Form, you will receive a pro rata share of the Settlement Fund, which Class Counsel estimates to
  will be for approximately $110 per class member. The exact amount of the share of the Settlement
  Fund that you will receive depends on the number of requests for exclusion that are received.

  How Do I Get a Payment? Unless you received a postcard Notice concerning the Settlement sent
  to you by postal mail, you must complete and submit a Claim Form to receive a pro rata share of
  the Settlement Fund, which Class Counsel estimates will be approximately $110. You may submit
  a Claim Form either electronically on the Settlement Website by clicking here [insert hyperlink],
  or by printing and mailing in a paper Claim Form, copies of which are available for download here
  [insert hyperlink]. Claim Forms must be submitted online by 11:59 p.m. EST on [date] or
  postmarked and mailed by [date].

  What are My Other Options? You may exclude yourself from the Class by sending a letter to
  the settlement administrator no later than [objection/exclusion deadline]. If you exclude yourself,
  you cannot get a settlement payment, but you keep any rights you may have to sue the Defendant
  over the legal issues in the lawsuit. You and/or your lawyer have the right to appear before the
  Court and/or object to the proposed settlement. Your written objection must be filed no later than
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                 PageID.188       Page 42 of 64



  [objection/exclusion deadline]. Specific instructions about how to object to, or exclude yourself
  from, the Settlement are available at [www.PlayboyMagazineSettlement.com]. If you do nothing,
  and the Court approves the Settlement, you will be bound by all of the Court’s orders and
  judgments. In addition, your claims relating to the alleged disclosure of subscriber information in
  this case against the Defendant will be released.

  Who Represents Me? The Court has appointed Bursor & Fisher, P.A. and Hedin Hall LLP to
  represent the class. These attorneys are called Class Counsel. You will not be charged for these
  lawyers. If you want to be represented by your own lawyer in this case, you may hire one at your
  expense.

  When Will the Court Consider the Proposed Settlement? The Court will hold the Final
  Approval Hearing at [time] on [date] at the Theodore Levin United States Courthouse, Room 120,
  231 W. Lafayette Blvd., Detroit, MI 48226. At that hearing, the Court will: hear any objections
  concerning the fairness of the settlement; determine the fairness of the settlement; decide whether
  to approve Class Counsel’s request for attorneys’ fees and costs; and decide whether to award the
  Class Representative $5,000 from the Settlement Fund for his services in helping to bring and
  settle this case. Defendant has agreed that Class Counsel may be paid reasonable attorneys’ fees
  from the Settlement Fund in an amount to be determined by the Court. Class Counsel is entitled
  to seek no more than 35% of the Settlement Fund, but the Court may award less than this amount.

  How Do I Get More Information? For more information, including a more detailed Notice, a
  copy      of    the     Settlement  Agreement      and     other      documents,     go    to
  www.PlayboyMagazineSettlement.com, contact the settlement administrator by calling (800) 000-
  000 or by writing to Playboy Settlement Administrator, [address], or contact Class Counsel by
  calling (646) 837-7150.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.189   Page 43 of 64




                                                              EXHIBIT B
Case 2:19-cv-10302-BAF-RSW          ECF No.Playboy
      COURT AUTHORIZED NOTICE OF CLASS       18-2Settlement
                                                     filed 01/31/20           PageID.190            Page 44 of 64
       ACTION AND PROPOSED SETTLEMENT       Settlement Administrator
                                            P.O. Box 0000
                                            City, ST 00000-0000

         OUR RECORDS
      INDICATE YOU HAVE
        SUBSCRIBED TO A
            PLAYBOY
       PUBLICATION AND                      |||||||||||||||||||||||
      MAY BE ENTITLED TO                    Postal Service: Please do not mark barcode
      A PAYMENT FROM A
         CLASS ACTION                       XXX—«ClaimID» «MailRec»
          SETTLEMENT.
                                            «First1» «Last1»
                                            «C/O»
                                            «Addr1» «Addr2»
                                            «City», «St» «Zip» «Country»


                                                                                  By Order of the Court Dated: [date]
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                                                                  PageID.191                   Page 45 of 64




                                                                     PLAYBOY SETTLEMENT


     A settlement has been reached in a class action lawsuit claiming that Defendant, magazine publisher Playboy Enterprises, Inc., disclosed its customers’
     subscription information to third parties, which is alleged to violate Michigan privacy law. While Playboy believes that its practices were in compliance
     with Michigan law, Playboy chose to settle this case, without admitting liability, to focus time, effort and resources on continuing to provide valued
     content to its readers, as the organization has since its founding, and not on additional legal fees and the uncertainty of litigation.
     Am I a Class Member? Our records indicate you may be a Class Member. Class Members are persons with a Michigan street address who subscribed to
     a Playboy Publication to be delivered to a Michigan street address between January 1, 2016 and July 30, 2016, and who did not opt out of Playboy’s
     information sharing service. Playboy Publications include any magazine published by Defendant or one of its subsidiaries in the United States, including
     but not limited to Playboy magazine.
     What Can I Get? If approved by the Court, a Settlement Fund of $3,850,000.00 has been established to pay all claims to the Settlement Class, together
     with notice and administration expenses, approved attorneys’ fees and costs to Class Counsel, and a service award to Plaintiff. Once the Settlement becomes
     Final, you will receive a pro rata share of the Settlement Fund, which Class Counsel estimates will be approximately $110 per class member, although the
     final amount you receive will also depend on the number of requests for exclusion submitted.
     How Do I Get a Payment? If you are a Class Member, you will automatically receive a pro rata share of the Settlement Fund, so long as you do not
     request to be excluded from the Settlement Class. Your payment will come by check, sent to the following address: [insert Settlement Class Member’s
     address to which check will be sent]. If you no longer reside at this address or are planning to change addresses prior to [insert date 28 days after final
     approval hearing date], please complete and submit a change of address form accessible on the Settlement Website so that your check is sent to the correct
     address.
     What are My Other Options? You may exclude yourself from the Class by submitting an online form on the Settlement Website no later than 11:59 p.m.
     on [objection/exclusion deadline] or by sending a letter to the settlement administrator no later than [objection/exclusion deadline]. If you exclude yourself,
     you cannot get a settlement payment, but you keep any rights you may have to sue the Defendant over the legal issues in the lawsuit. You and/or your
     lawyer have the right to appear before the Court and/or object to the proposed settlement. Any written objection must be filed no later than
     [objection/exclusion deadline]. Specific instructions about how to object to, or exclude yourself from, the Settlement are available at
     www.PlayboyMagazineSettlement.com. If you do nothing, and the Court approves the Settlement, you will be bound by all of the Court’s orders and
     judgments. In addition, your claims relating to the alleged disclosure or subscriber information in this case against the Defendant and others will be released.
     Who Represents Me? The Court has appointed Bursor & Fisher, P.A. and Hedin Hall LLP to represent the class. These attorneys are called Class Counsel.
     You will not be charged for these lawyers. If you want to be represented by your own lawyer in this case, you may hire one at your expense.
     When Will the Court Consider the Proposed Settlement? The Court will hold the Final Approval Hearing at [time] on [date] at the Theodore Levin
     United States Courthouse, Room 120, 231 W. Lafayette Blvd., Detroit, MI 48226. At that hearing, the Court will: hear any objections concerning the
     fairness of the settlement; determine the fairness of the settlement; decide whether to approve Class Counsel’s request for attorneys’ fees and costs; and
     decide whether to award the Class Representative $5,000 from the Settlement Fund for his services in helping to bring and settle this case. Defendant has
     agreed to pay Class Counsel reasonable attorneys’ fees in an amount to be determined by the Court. Class Counsel is entitled to seek no more than 35% of
     the Settlement Fund, but the Court may award less than this amount.
     How Do I Get More Information? For more information, including the full Notice, Claim Form and Settlement Agreement go to
     www.PlayboyMagazineSettlement.com, contact the settlement administrator by calling (800) 000-0000 or writing to Playboy Settlement Administrator,
     [address], or contact Class Counsel by calling (646) 837-7150.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20        PageID.192   Page 46 of 64




                           Playboy Settlement Administrator
                           c/o [Settlement Administrator]
                           PO Box 0000
                           City, ST 00000-0000




     XXX
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.193   Page 47 of 64




                                                              EXHIBIT C
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                     PageID.194      Page 48 of 64



             UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
              Kokoszki v. Playboy Enterprises, Inc., Case No. 2:19-cv-10302-BAF-RSW

      IF YOU SUBSCRIBED TO A PLAYBOY PUBLICATION BETWEEN JANUARY 1, 2016
        AND JULY 30, 2016, YOU MAY BE ENTITLED TO A PAYMENT FROM A CLASS
                                ACTION SETTLEMENT.

  A court authorized this notice. You are not being sued. This is not a solicitation from a lawyer.

  •     A Settlement has been reached in a class action lawsuit against magazine publisher
        Playboy Enterprises, Inc. The class action lawsuit involves whether Playboy disclosed
        its customers’ subscription information to third parties, which is alleged to violate
        Michigan privacy law.

  •     While Playboy believes that its practices were in compliance with Michigan law,
        Playboy chose to settle this case, without admitting liability, to focus time, effort and
        resources on continuing to provide valued content to its readers, as the organization
        has since its founding, and not on additional legal fees and the uncertainty of
        litigation.

  •     You are included if you have a Michigan street address and subscribed to a Playboy
        Publication between January 1, 2016 and July 30, 2016 for delivery to a Michigan
        address, and did not opt out of Playboy’s information sharing service. Playboy
        Publications include any magazine published by Defendant or one of its subsidiaries in
        the United States, including but not limited to Playboy magazine.

  •     Those included in the Settlement will be eligible to receive a pro rata (meaning equal)
        portion of the Settlement Fund, which Class Counsel anticipates to be approximately
        $110.

  •     Read this notice carefully. Your legal rights are affected whether you act, or don’t act.

             YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
      DO NOTHING   You will receive a pro rata share of the Settlement benefits – estimated to
                   be approximately $110 – and will give up your rights to sue the
                   Defendant about the claims in this case.
      EXCLUDE      You will receive no benefits, but you will retain any rights you currently
      YOURSELF     have to sue the Defendant about the claims in this case.
      OBJECT              Write to the Court explaining why you don’t like the Settlement.
      GO TO THE           Ask to speak in Court about your opinion of the Settlement.
      HEARING

     These rights and options—and the deadlines to exercise them—are explained in this
  Notice.


  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.195       Page 49 of 64




                                      BASIC INFORMATION

   1. Why was this Notice issued?

       A Court authorized this notice because you have a right to know about a proposed
       Settlement of this class action lawsuit and about all of your options, before the Court
       decides whether to give final approval to the Settlement. This Notice explains the
       lawsuit, the Settlement, and your legal rights.

       The Honorable Bernard A. Friedman, of the U.S. District Court for the Eastern District
       of Michigan, is overseeing this case. The case is called Kokoszki v. Playboy
       Enterprises, Inc., Case No. 2:19-cv-10302-BAF-RSW. The person who sued is called
       the Plaintiff. The Defendant is Playboy Enterprises, Inc.

   2. What is a class action?

       In a class action, one or more people called class representatives (in this case, Mark
       Kokoszki) sue on behalf of a group or a “class” of people who have similar claims. In
       a class action, the court resolves the issues for all class members, except for those who
       exclude themselves from the Class.

   3. What is this lawsuit about?

       This lawsuit claims that Defendant violated Michigan’s Preservation of Personal
       Privacy Act, M.C.L. § 445.1712 (“PPPA”) between January 1, 2016 and July 30, 2016,
       by disclosing information related to its customers’ magazine subscriptions to third
       parties. The Defendant denies it violated any law. The Court has not determined who
       is right. Rather, the Parties have agreed to settle the lawsuit to avoid the uncertainties
       and expenses associated with ongoing litigation.

   4. Why is there a Settlement?

       The Court has not decided whether the Plaintiff or the Defendant should win this case.
       Instead, both sides agreed to a Settlement. That way, they avoid the uncertainties and
       expenses associated with ongoing litigation, and Class Members will get compensation
       sooner rather than, if at all, after the completion of a trial.

                          WHO’S INCLUDED IN THE SETTLEMENT?

   5. How do I know if I am in the Settlement Class?

       The Court decided that everyone who fits the following description is a member of the
       Settlement Class:

  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.196       Page 50 of 64



       Persons that have a Michigan street address who subscribed to a Playboy Publication
       between January 1, 206 and July 30, 2016 to be delivered to a Michigan street address,
       and who did not opt out of Playboy’s information sharing service.

       Playboy Publications include any magazine published by Defendant or one of its
       subsidiaries in the United States, including but not limited to Playboy magazine.

                                  THE SETTLEMENT BENEFITS

   6. What does the Settlement provide?

       Monetary Relief: A Settlement Fund has been created totaling $3,850,000.00. Class
       Member payments, and the cost to administer the Settlement, the cost to inform people
       about the Settlement, attorneys’ fees (inclusive of litigation costs), and an award to the
       Class Representative will also come out of this fund (see Question 12).

       A detailed description of the settlement benefits can be found in the Settlement
       Agreement, a copy of which is accessible on the Settlement Website by clicking here.
       [insert hyperlink]

   7. How much will my payment be?

       The amount of this payment will depend on how many requests for exclusion are
       submitted. Each Class Member who files a valid claim will receive a proportionate
       share of the Settlement Fund, which Class Counsel anticipates will be approximately
       $110. You can contact Class Counsel at (646) 837-7150 to inquire as to the number of
       requests for exclusion that have been received to date.

   8. When will I get my payment?

       The hearing to consider the fairness of the settlement is scheduled for [Final Approval
       Hearing Date]. If the Court approves the settlement, eligible Class Members will
       receive their payment 28 days after the Settlement has been finally approved and/or
       after any appeals process is complete. The payment will be made in the form of a
       check, and all checks will expire and become void 180 days after they are issued.

                                     HOW TO GET BENEFITS

   9. How do I get a payment?

       If you are a Class Member who received a Notice via postcard and you want to get a
       payment, do nothing and you will automatically receive a pro rata share of the
       Settlement Fund, which Class Counsel anticipates will be approximately $110 sent to
       the postal address identified in the Notice you received. If you have changed addresses
       or are planning to change addresses prior to [insert date 28 days after final approval
  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                PageID.197     Page 51 of 64



       hearing date], please click here [insert hyperlink] to complete and submit a change of
       address form on the Settlement Website.

       If you are a Settlement Class Member who did not receive a Notice via postcard and
       you want to get a payment, you must complete and submit a Claim Form. You may
       submit a Claim Form either electronically on the Settlement Website by clicking here
       [insert hyperlink], or by printing and mailing in a paper Claim Form, copies of which
       are available for download here [insert hyperlink]. Claim Forms must be submitted
       online by 11:59 p.m. EST on [date] or postmarked and mailed by [date].


                              REMAINING IN THE SETTLEMENT

   10. What am I giving up if I stay in the Class?

       If the Settlement becomes final, you will give up your right to sue the Defendant and
       other Released Parties for the claims being resolved by this Settlement. The specific
       claims you are giving up against the Defendant are described in the Settlement
       Agreement. You will be “releasing” the Defendant and certain of its affiliates,
       employees and representatives as described in Section 1.24 of the Settlement
       Agreement. Unless you exclude yourself (see Question 13), you are “releasing” the
       claims, regardless of whether you submit a claim or not. The Settlement Agreement is
       available through the “court documents” link on the website.

       The Settlement Agreement describes the released claims with specific descriptions, so
       read it carefully. If you have any questions you can talk to the lawyers listed in
       Question 11 for free or you can, of course, talk to your own lawyer if you have
       questions about what this means.

                            THE LAWYERS REPRESENTING YOU

    11. Do I have a lawyer in the case?

      The Court has appointed Bursor & Fisher, P.A. and Hedin Hall LLP to be the attorneys
      representing the Settlement Class. They are called “Class Counsel.” They believe,
      after conducting an extensive investigation, that the Settlement Agreement is fair,
      reasonable, and in the best interests of the Settlement Class. You will not be charged
      for these lawyers. If you want to be represented by your own lawyer in this case, you
      may hire one at your expense.

   12. How will the lawyers be paid?

       The Defendant has agreed that Class Counsel attorneys’ fees and costs may be paid out
       of the Settlement Fund in an amount to be determined by the Court. The fee petition

  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.198       Page 52 of 64



       will seek no more than 35% of the Settlement Fund, inclusive of reimbursement of their
       costs and expenses; the Court may award less than this amount. Under the Settlement
       Agreement, any amount awarded to Class Counsel will be paid out of the Settlement
       Fund.

       Subject to approval by the Court, Defendant has agreed that the Class Representative
       may be paid a service award of $5,000 from the Settlement Fund for his services in
       helping to bring and resolve this case.

                     EXCLUDING YOURSELF FROM THE SETTLEMENT

   13. How do I get out of the Settlement?

       To exclude yourself from the Settlement, you must submit a request for exclusion by
       11:59 p.m. EST on [objection/exclusion deadline]. Requests for exclusion may be
       submitted either on the Settlement Website (via the online form accessible here [insert
       hyperlink]) or by mailing or otherwise deliver a letter (or request for exclusion) stating
       that you want to be excluded from the Kokoszki v. Playboy Enterprises, Inc., Case No.
       2:19-cv-10302-BAF-RSW settlement. Your letter or request for exclusion must also
       include your name, your address, the name of the Playboy publication(s) to which you
       subscribed, your signature, the name and number of this case, and a statement that you
       wish to be excluded. If you choose to submit a request for exclusion by mail, you must
       mail or deliver your exclusion request, postmarked no later than [objection/exclusion
       deadline], to the following address:

                                           Playboy Settlement
                                               0000 Street
                                             City, ST 00000

   14. If I don’t exclude myself, can I sue the Defendant for the same thing later?

       No. Unless you exclude yourself, you give up any right to sue the Defendant for the
       claims being resolved by this Settlement.

   15. If I exclude myself, can I get anything from this Settlement?

       No. If you exclude yourself, you will not receive a pro rata share of the Settlement
       Fund.

                               OBJECTING TO THE SETTLEMENT

   16. How do I object to the Settlement?

       If you are a Class Member, you can object to the Settlement if you don’t like any part
       of it. You can give reasons why you think the Court should not approve it. The Court

  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.199       Page 53 of 64



       will consider your views. To object, you must file with the Court a letter or brief stating
       that you object to the Settlement in Kokoszki v. Playboy Enterprises, Inc., Case No.
       2:19-cv-10302-BAF-RSW and identify all your reasons for your objections (including
       citations and supporting evidence) and attach any materials you rely on for your
       objections. Your letter or brief must also include your name, your address, the basis
       upon which you claim to be a Class Member (including the name of the Playboy
       publication(s) which you purchased or to which you subscribed), the name and contact
       information of any and all attorneys representing, advising, or in any way assisting you
       in connection with your objection, and your signature. If you, or an attorney assisting
       you with your objection, have ever objected to any class action settlement where you
       or the objecting attorney has asked for or received payment in exchange for dismissal
       of the objection (or any related appeal) without modification to the settlement, you must
       include a statement in your objection identifying each such case by full case caption.
       You must also mail or deliver a copy of your letter or brief to Class Counsel and
       Defendant’s Counsel listed below.

       Class Counsel will file with the Court and post on this website its request for attorneys’
       fees by [two weeks prior to objection deadline].

       If you want to appear and speak at the Final Approval Hearing to object to the
       Settlement, with or without a lawyer (explained below in answer to Question Number
       20), you must say so in your letter or brief. File the objection with the Court (or mail
       the objection to the Court) and mail a copy of the objection to Class Counsel and
       Defendant’s Counsel, at the addresses below, postmarked no later than [objection
       deadline].

                    Court                             Class                        Defendant’s
                                                      Counsel                      Counsel
   The Honorable Bernard A. Friedman             Joseph I. Marchese          Jeffrey K. Lamb
   United States District Court for the          Bursor & Fisher P.A.        Honigman LLP
   Eastern District of Michigan                  888 Seventh Avenue          2290 First National Bldg
   231 W. Lafayette Blvd., Room 120              New York, NY 10019          660 Woodward Avenue
   Detroit, MI 48226                                                         Detroit, MI 48226

   17. What’s the difference between objecting and excluding myself from the
       Settlement?


       Objecting simply means telling the Court that you don’t like something about the
       Settlement. You can object only if you stay in the Class. Excluding yourself from the
       Class is telling the Court that you don’t want to be part of the Class. If you exclude
       yourself, you have no basis to object because the case no longer affects you.

                         THE COURT’S FINAL APPROVAL HEARING

   18. When and where will the Court decide whether to approve the Settlement?
  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.200       Page 54 of 64




       The Court will hold the Final Approval Hearing at [time] on [date] in Room 120 at the
       Theodore Levin United States Courthouse, 231 W. Lafayette Blvd., Detroit, MI 48226.
       The purpose of the hearing will be for the Court to determine whether to approve the
       Settlement as fair, reasonable, adequate, and in the best interests of the Class; to
       consider the Class Counsel’s request for attorneys’ fees and expenses; and to consider
       the request for an incentive award to the Class Representative. At that hearing, the
       Court will be available to hear any objections and arguments concerning the fairness
       of the Settlement.

       The hearing may be postponed to a different date or time without notice, so it is a good
       idea to check for updates by visiting the Settlement Website at
       www.PlayboyMagazineSettlement.com or calling (800) 000-0000. If, however, you
       timely objected to the Settlement and advised the Court that you intend to appear and
       speak at the Final Approval Hearing, you will receive notice of any change in the date
       of the Final Approval Hearing.

   19. Do I have to come to the hearing?

       No. Class Counsel will answer any questions the Court may have. But, you are
       welcome to come at your own expense. If you send an objection or comment, you
       don’t have to come to Court to talk about it. As long as you filed and mailed your
       written objection on time, the Court will consider it. You may also pay another lawyer
       to attend, but it’s not required.

   20. May I speak at the hearing?

       Yes. You may ask the Court for permission to speak at the Fairness Hearing. To do
       so, you must include in your letter or brief objecting to the settlement a statement saying
       that it is your “Notice of Intent to Appear in Kokoszki v. Playboy Enterprises, Inc., Case
       No. 2:19-cv-10302-BAF-RSW.” It must include your name, address, telephone
       number and signature as well as the name and address of your lawyer, if one is
       appearing for you. Your objection and notice of intent to appear must be filed with the
       Court and postmarked no later than [objection deadline], and be sent to the addresses
       listed in Question 16.

                                GETTING MORE INFORMATION

   21. Where do I get more information?

  This Notice summarizes the Settlement. More details are in the Settlement Agreement. You can
  get a copy of the Settlement Agreement at www.PlayboyMagazineSettlement.com. You may also
  write with questions to Playboy Settlement, P.O. Box 0000, City, ST 00000. You can call the
  Settlement Administrator at (800) 000-0000 or Class Counsel at (646) 837-7150, if you have any


  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20              PageID.201     Page 55 of 64



  questions. Before doing so, however, please read this full Notice carefully. You may also find
  additional information elsewhere on the case website.




  QUESTIONS? CALL (800) 000-0000 TOLL FREE, OR VISIT WWW.PLAYBOYMAGAZINESETTLEMENT.COM
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.202   Page 56 of 64




                                                              EXHIBIT D
               Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                           PageID.203         Page 57 of 64
                     Kokoszki v. Playboy Enterprises, Inc., Case No. 2:19-cv-10302-BAF-RSW (E.D. Mich.)

                                   CLAIM FORM FOR UNIDENTIFIED CLASS MEMBERS

       This Claim Form may be submitted online at www.PlayboyMagazineSettlement.com or completed and mailed to
       the address below. Submit your completed Claim Form online or mail it so it is postmarked no later than [DATE].
       If you received a Notice by mail, you do NOT need to submit a Claim Form, and your Cash Award will be sent
       to you by check at the address identified on the Notice once the Settlement is finally approved. If your address
       has changed, please submit a change of address form online at www.PlayboyMagazineSettlement.com to ensure
       your check is mailed to your current address.
  I.       CLAIMANT INFORMATION (all fields required)
       The Settlement Administrator will use this information for communications and payments. If this information changes before
       settlement payments are issued, contact the Settlement Administrator at the address below.

       First Name                                                   M.I.     Last Name


       Current Mailing Address, Line 1: Street Address/P.O. Box


       Current Mailing Address, Line 2:


       City:                                                                         State:            Zip Code:


       Preferred Telephone Number
                     -                -
       Preferred Email address



 II.       CLAIM INFORMATION
       Mailing address at which you received your subscription to a Playboy Publication between January 1, 2016 and July 30, 2016:
       Mailing Address, Line 1: Street Address/P.O. Box



       Mailing Address, Line 2:


       City:                                                                         State:            Zip Code:



III.       SIGNATURE: Sign and date the Claim Form below.


       Signed:                                                                            Date:

                 Submit this Claim Form online or mail it to the address below postmarked no later than [DATE].

                                      Playboy Magazine Class Action Settlement Administrator
                                                 c/o JND Legal Administration
                                                           [address]
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.204   Page 58 of 64




                                                              EXHIBIT E
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.205      Page 59 of 64



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN


   MARK KOKOSZKI, individually and on behalf
   of all others similarly situated,
                                 Plaintiff,             Civil Action No. 19-cv-10302-BAF-RSW
          v.
   PLAYBOY ENTERPRISES, INC.,
                                 Defendant.



    STIPULATION REGARDING UNDERTAKING RE: ATTORNEYS’ FEES, COSTS,
                           AND EXPENSES

         Plaintiff Mark Kokoszki and Defendant Playboy Enterprises, Inc. (“Playboy”)

  (collectively, “the Parties”), by and through and including their undersigned counsel, stipulate

  and agree as follows:

         WHEREAS, Bursor & Fisher P.A. (the “Firm”) desires to give an undertaking (the

  “Undertaking”) for repayment of its share of the award of attorneys’ fees, costs, and expenses

  approved by the Court, and

         WHEREAS, the Parties agree that this Undertaking is in the interests of all Parties and in

  service of judicial economy and efficiency.

         NOW, THEREFORE, the undersigned counsel, on behalf of himself as individual and as

  agent for his law firm, hereby submits himself and his law firm to the jurisdiction of the Court

  for the purpose of enforcing the provisions of this Undertaking.

         Capitalized terms used herein without definition have the meanings given to them in the

  Settlement Agreement.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.206      Page 60 of 64



         By receiving any payments pursuant to the Settlement Agreement, the Firm and its

  shareholders, members, and/or partners submit to the jurisdiction of the United States District

  Court for the Eastern District of Michigan for the enforcement of and any and all disputes

  relating to or arising out of the reimbursement obligation set forth herein and the Settlement

  Agreement.

         In the event that the Final Settlement Order and Judgment or any part of it is vacated,

  overturned, reversed, or rendered void as a result of an appeal, or the Settlement Agreement is

  voided, rescinded, or otherwise terminated for any other reason, the Firm shall, within thirty (30)

  days repay to Defendant, based upon written instructions provided by Defendant’s Counsel, the

  full amount of the attorneys’ fees and costs paid to the Firm from the Settlement Fund, including

  any accrued interest.

         In the event the Final Settlement Order and Judgment are upheld, but the attorneys’ fees,

  costs, and expenses awarded by the Court or any part of them are vacated, modified, reversed, or

  rendered void as a result of an appeal, the Firm shall within thirty (30) days repay to the

  Settlement Fund, based upon written instructions provided by the Settlement Administrator, the

  attorneys’ fees and costs paid to the Firm from the Settlement Fund in the amount vacated or

  modified, including any accrued interest.

         This Undertaking and all obligations set forth herein shall expire upon finality of all

  direct appeals of the Final Settlement Order and Judgment.

         In the event the Firm fails to repay to Defendant any of attorneys’ fees and costs that are

  owed to it pursuant to this Undertaking, the Court shall, upon application of Playboy, and notice

  to the Firm, summarily issue orders, including but not limited to judgments and attachment

  orders against the Firm, and may make appropriate findings for sanctions for contempt of court.




                                                   2
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.207   Page 61 of 64
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                  PageID.208      Page 62 of 64



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN


   MARK KOKOSZKI, individually and on behalf
   of all others similarly situated,
                                 Plaintiff,             Civil Action No. 19-cv-10302-BAF-RSW
          v.
   PLAYBOY ENTERPRISES, INC.,
                                 Defendant.



    STIPULATION REGARDING UNDERTAKING RE: ATTORNEYS’ FEES, COSTS,
                           AND EXPENSES

         Plaintiff Mark Kokoszki and Defendant Playboy Enterprises, Inc. (“Playboy”)

  (collectively, “the Parties”), by and through and including their undersigned counsel, stipulate

  and agree as follows:

         WHEREAS, Hedin Hall LLP (the “Firm”) desires to give an undertaking (the

  “Undertaking”) for repayment of its share of the award of attorneys’ fees, costs, and expenses

  approved by the Court, and

         WHEREAS, the Parties agree that this Undertaking is in the interests of all Parties and in

  service of judicial economy and efficiency.

         NOW, THEREFORE, the undersigned counsel, on behalf of himself as individual and as

  agent for his law firm, hereby submits himself and his law firm to the jurisdiction of the Court

  for the purpose of enforcing the provisions of this Undertaking.

         Capitalized terms used herein without definition have the meanings given to them in the

  Settlement Agreement.
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20                   PageID.209      Page 63 of 64



         By receiving any payments pursuant to the Settlement Agreement, the Firm and its

  shareholders, members, and/or partners submit to the jurisdiction of the United States District

  Court for the Eastern District of Michigan for the enforcement of and any and all disputes

  relating to or arising out of the reimbursement obligation set forth herein and the Settlement

  Agreement.

         In the event that the Final Settlement Order and Judgment or any part of it is vacated,

  overturned, reversed, or rendered void as a result of an appeal, or the Settlement Agreement is

  voided, rescinded, or otherwise terminated for any other reason, the Firm shall, within thirty (30)

  days repay to Defendant, based upon written instructions provided by Defendant’s Counsel, the

  full amount of the attorneys’ fees and costs paid to the Firm from the Settlement Fund, including

  any accrued interest.

         In the event the Final Settlement Order and Judgment are upheld, but the attorneys’ fees,

  costs, and expenses awarded by the Court or any part of them are vacated, modified, reversed, or

  rendered void as a result of an appeal, the Firm shall within thirty (30) days repay to the

  Settlement Fund, based upon written instructions provided by the Settlement Administrator, the

  attorneys’ fees and costs paid to the Firm from the Settlement Fund in the amount vacated or

  modified, including any accrued interest.

         This Undertaking and all obligations set forth herein shall expire upon finality of all

  direct appeals of the Final Settlement Order and Judgment.

         In the event the Firm fails to repay to Defendant any of attorneys’ fees and costs that are

  owed to it pursuant to this Undertaking, the Court shall, upon application of Playboy, and notice

  to the Firm, summarily issue orders, including but not limited to judgments and attachment

  orders against the Firm, and may make appropriate findings for sanctions for contempt of court.




                                                   2
Case 2:19-cv-10302-BAF-RSW ECF No. 18-2 filed 01/31/20   PageID.210   Page 64 of 64
